DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on December 24, 2019 and February 9, 2021 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-10, 11, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin et al. (US Patent 9,607,138 B1, hereinafter Baldwin).
Consider claim 11 (and as applied to claims 1 and 19).  Baldwin discloses a computer-implemented method for detecting three-dimensional features in validating a face for facial recognition, comprising: 
processing a first image captured by a first camera at a first time to determine a first set of multiple key points of a face in the first image and processing a second image captured by a 
determining a location of at least a portion of the multiple key points in a three-dimensional space based on a first location of each of the portion of the multiple key points in the first image and a second location of each of the portion of the multiple key points in the second image (fig. 9, claim 8, read as generating a three-dimensional (3D) model of the representation based at least in part upon the set of images, where key points are determined in the 3D model based on the key points in the first and second images); and 
detecting whether the face is a valid three-dimensional face for facial recognition based at least in part on the location of at least the portion of the multiple key points in the three-dimensional space (fig. 9, claim 8, read as identifying a previously authenticated face model that matches the 3D model based on generating a three-dimensional (3D) model of the representation 
Baldwin further teaches a processor and computer-readable medium as recited in claims 1 and 19 (please see column 21 lines 60-65).
	Consider claims 3 and 13 and as applied to claims 1 and 11, respectively.  Baldwin discloses wherein the at least one processor is configured to detect whether the face is a valid three-dimensional face for facial recognition at least in part by: comparing locations of at least the portion of the multiple key points to locations similar key points of a classifier to generate a confidence level regarding the comparison; and determining whether the confidence level achieves a threshold (column 3 lines 6-21). 
	Consider claims 7 and 17 and as applied to claims 1 and 11, respectively.  Baldwin discloses wherein the first camera and the second camera each capture a video of multiple images over a period of time, and wherein the at least one processor is configured to detect whether the face is a valid three-dimensional face for facial recognition based at least in part on the location of at least the portion of the multiple key points determined over the multiple images (column 4 lines 8-12, column 6 lines 20-22). 
 	Consider claims 8 and 18 and as applied to claims 1 and 11, respectively.  Baldwin discloses wherein the at least one processor is further configured to perform facial recognition based on detecting whether the face is a valid three-dimensional face for facial recognition (fig. 9, claim 8). 
 	Consider claim 9 and as applied to claim 1,  Baldwin discloses wherein the at least one processor is configured to detect whether the face is a valid three-dimensional face for facial 
 	Consider claim 10 and as applied to claim 9.  Baldwin discloses wherein the at least one processor is further configured to provide the confidence level to an access control system for restricting, based at least in part on the confidence level, access to an area (column 3 lines 6-21). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US Patent 9,607,138 B1, hereinafter Baldwin) in view of Castleman et al. (US PGPUB 2007/0127787 A1, hereinafter Castleman).
Consider claims 2, 12, and 20 and as applied to claims 1, 11, and 19, respectively.  Baldwin discloses the claimed invention but fails to teach wherein the at least one processor is configured to detect whether the face is a valid three-dimensional face for facial recognition at least in part by comparing a distance between locations of two or more of at least the portion of the multiple key points in the three-dimensional space. 
However, Castleman teaches wherein the at least one processor is configured to detect whether the face is a valid three-dimensional face for facial recognition at least in part by comparing a distance between locations of two or more of at least the portion of the multiple key points in the three-dimensional space (paragraph 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Castleman into the invention of Baldwin in order to provide a facial recognition system and method that more reliably acquires, processes and matches facial images.
claims 4 and 14 and as applied to claims 3 and 13, respectively.  Baldwin discloses the claimed invention but fails to teach wherein the at least one processor is further configured to apply, before comparing at least the portion of the multiple key points to similar key points of the classifier, at least one of an alignment or a scaling to the location of at least the portion of the multiple key points in the three-dimensional space. 
However, Castleman teaches wherein the at least one processor is further configured to apply, before comparing at least the portion of the multiple key points to similar key points of the classifier, at least one of an alignment or a scaling to the location of at least the portion of the multiple key points in the three-dimensional space (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Castleman into the invention of Baldwin in order to provide a facial recognition system and method that more reliably acquires, processes and matches facial images.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US Patent 9,607,138 B1, hereinafter Baldwin) in view Anonymous: “Triangulation”, Wikipedia, 2 August 2019, hereinafter Triangulation (provided in IDS)).
Consider claims 5 and 15 and as applied to claims 1 and 11, respectively.  Baldwin discloses the claimed invention but fails to teach wherein the at least one processor is configured to determine the location of at least the portion of the multiple key points at least in part by performing triangulations for each of at least the portion of the multiple key points based on the first location of each of the portion of the multiple key points in the first image, the second location of each of the portion of the multiple key points in the second image, and pose information determined for the first camera and the second camera. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Triangulation into the invention of Baldwin in order to quickly and accurately determine the spatial dimensions and geometry of an item.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (US Patent 9,607,138 B1, hereinafter Baldwin) in view Venkataraman (US PGPUB 2019/0164341 A1)
	Consider claims 6 and 16 and as applied to claims 1 and 11, respectively.  Baldwin discloses the claimed invention but fails to teach wherein the at least one processor is further configured to apply, to at least one of the first image or the second image, an infrared pass filter to filter out infrared light. 
However, Venkataraman teaches wherein the at least one processor is further configured to apply, to at least one of the first image or the second image, an infrared pass filter to filter out infrared light (paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        September 29, 2021